I concur in the disposition made by Mr. Justice Stabler of exceptions 2, 3, 4, 5, 6, and 7. I do not concur in his disposition of exception 1. On the contrary, for the reasons stated in my concurring and dissenting opinion in the companion case of Youngblood, I think that the motion of the defendants for a directed verdict in their favor should have been granted.
My opinion, therefore, is that the judgment of the Circuit Court should be reversed, and the case remanded for judgment in favor of the defendants, under Rule 27.